06/12/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0406



                                    No. DA 19-0406

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

SAMI JO LODAHL,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 20, 2020, within which to prepare, serve, and file its response

brief.




BF                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 12 2020